Opinion,
Mr. Justice Clark:
In order to have a complete understanding of this ease, a statement of the material facts is necessary.. On the 23d March, 1872, Reuben Klopp obtained a judgment against Charles H. and Henry H. Miller, upon a bond for $1,500, in which Charles was the principal debtor, and Henry, the surety. The judgment having been paid by and transferred to Henry, he issued execution, and levied upon Charles’s interest in a tract of land containing 183 acres, situate in Berks county, and thereupon this bill in equity was filed by Charles H. Miller and Elvira his wife, in the right of said Elvira, against Henry H. Miller. The bill sets forth, in substance, that one Henry Miller died May 9, 1864, devising inter alia to his two sons, the said Charles H. and Henry H. Miller, the tract of land in question, charged with legacies amounting to $10,000; that letters testamentary upon the estate of Henry Miller, deceased, were issued to Henry H. Miller, who, on the 14th May, 1869, filed an account, in which he has credit for payment of the debts, etc., and also the legacies above mentioned, showing a considerable balance due to him; that it was the understanding at the time the bond was given to Klopp, that Charles’s prospective share in the estate would, upon a full and final settlement, be sufficient to pay it, and that Henry should *628apply from the funds coming into his hands of Charles’s share enough to discharge the debt, and that it was believed, upon a true statement of the accounts between Charles and Henry, including the Klopp judgment, a considerable balance would be found due to Charles. The bill further sets forth, that Elvira L. Miller, wife of Charles, in view of certain pecuniary embarrassments into which he had fallen, had advanced some $2,000 of her own money in his relief, and that subsequently on the 6th April, 1871, in order to prevent the said Charles H. Miller from wasting his estate by contracting additional debts, and to secure the same for the benefit of himself and family, he had conveyed his interest in the land, through a trustee, to his wife. It was further alleged in the bill, that if Charles’s interest in the land should be sold by the sheriff, in pursuance of the writ, in view of the uncertainty as to the title and liens, the property would be sacrificed; therefore praying for an account, etc., for a decree for the balance due Charles, and that the execution of the writ should be enjoined. The defendant filed his answer denying the material allegations of the bill, and the ease was sent to a master.
It appears by the report of the master, that on the 24th August, 1875, the executor filed a second account, which after confirmation was opened for review and referred to an auditor, who found the true balance due to the accountant, including the balance on the former account, and exclusive of the Klopp judgment, to be $5,618.65; which account, after having been corrected by the court so as to show a balance of $5,604.55, was finally confirmed. The master, after full consideration of the whole case, debited Henry with items
amounting to............ $7,712.11
and credited him with.....$4,889.97
also, with balance due Henry on his
final account........ 5,604.55
Leaving a balance to Henry....... $2,782.41
$10,494.52 $10,494.52
The master recommended a decree that the plaintiffs, Charles H. and Elvira L. Miller, be ordered and decreed to pay to Henry H. Miller one half of this balance, being $1,391.20, *629with interests and costs. ■ To this report of the master, exceptions were filed, to the effect, that no decree could be made against Elvira L. Miller, and that as the amount due Henry was the debt of Charles, not of his wife, no decree could be entered against them jointly.
The learned judge of the court below disagreed with the master as to the form of the decree. He says : “We are not asked to review the master’s conclusions, or the action of the judge in confirming the master’s report. The injunction was granted and afterwards dissolved. We are not at all clear as to the right of Elvira, the wife, to ask a statement of an account between Charles and Henry, nor that such account could affect her rights or the merits of her bill. Its only purpose, so far as she was concerned, was to show an alleged equitable payment of the Klopp judgment, as one of the reasons for the equitable interference by injunction, to restrain the process of execution and sale. The master finds no indebtedness upon her part. The finding of an indebtedness against the husband cannot fix a liability upon the wife. She does not present this bill in equity as the trustee of her husband, but it is upon the face distinctly asserted to be ‘ in right of the said Elvira L. the wife.’ We, therefore, decline to make the decree in form as requested.” The exceptions were sustained, and it was ordered that the plaintiffs pay the costs.
The entry of this decree is the error assigned.
Although the bill purports to have been filed by “ Charles H. Miller and Elvira L. Miller his wife, in the right of said Elvira,” yet the causes of complaint embraced therein, and the measure of relief sought, show that it was intended to serve a wider purpose than merely to protect her title. The husband joined in all the averments of the bill, and in the prayer for relief; nowhere, excepting in the statement of the parties, will it appear that the suit is preferred by the wife in her own right, and for her exclusive benefit. The prayers of the bill are, first, “that an account be stated between Henry H. Miller and Charles H. Miller, of all matters growing out of the real estate devised to them jointly by the will of their father, Henry Miller, deceased; ” second, “ that a proper decree be entered for the balance which may be found due to the said Charles H. Miller, after deducting the Klopp judgment; ” third, “that *630the writ of venditioni exponas be stayed, and execution of the said judgment enjoined; ” and fourth, “ such other and further relief as may be proper.” As the husband was joined with the. wife in the pleadings, and the prayer was for relief which, if granted, was partly in her right as his assignee and partly in his own right, covering matters, however, arising out of the same transaction, the bill may be taken as a joint bill to obtain the relief prayed for. Especially is the bill to be so considered, in view of the fact that the trial proceeded upon this assumption, the evidence introduced being wholly consistent with this manifest and obvious intention of the parties.
Elvira L. Miller was the assignee of her husband; in the spring of 1871 Charles H. Miller was found to be indebted to different parties to an amount exceeding $4,000; part of which, perhaps $2,000, was owing to his wife, and a loan of $2,000 was effected by judgment upon the property to pay the balance. On the 6th April, 1871, “ in order to prevent the said Charles H. Miller from wasting his estate by contracting additional debts, and to secure the same for the benefit of himself and family,” it was arranged that his entire interest in his father’s estate should be transferred to his wife, and it was “ in consideration of the premises ” the conveyance was made. The plaintiffs were therefore the proper parties to a bill for an account of the matters alleged in the bill, and the defendant conceding this, exhibited his accounts and vouchers before the master. If the accounting resulted in his favor, we see no good reason why he was not entitled to a decree, not only as against Charles, who joined in the bill with full knowledge of its contents, but also against his wife, who was the assignee of the estate bound by the legacies and liens aforesaid. The legacies were charged upon the land by the express provisions of the will, and Henry, who was held therefor jointly with Charles, upon payment thereof, was without doubt entitled to be subrogated to the rights of the legatees, as against Charles’s interest in the land in the hands of his wife, as he had previously been subrogated to the rights of the plaintiff in the IClopp judgment, in which he was surety; for, whilst he was the principal debtor as to one half of the legacies, he would be regarded as surety for Charles as to the other half. It is plain that Elvira Miller took the estate charged with all the liabili*631ties attaching to it at the time of the conveyance. She cannot be regarded as a purchaser for value; the conveyance was voluntary; it was made to prevent her husband “ from wasting his estate by contracting additional debts, and to secure the same for the benefit of himself and family.” Such a conveyance would not be available to defeat the claims of existing creditors, and the Klopp judgment was a lien upon the land from the date of its entry. Moreover, her title was under the will of Henry Miller, deceased, by the provisions of which the legacies were expressly charged upon the land.
Subrogation may be enforced whenever one, not a mere volunteer, discharges the debt of another: Cottrell’s Appeal, 23 Pa. 294. It is not confined to cases of strict suretyship; it is a mode which equity adopts to compel the ultimate discharge of a debt by him who, in good conscience, ought to pay it: Bender v. George, 92 Pa. 36. The rule embraces purchasers in common of an estate bound by a joint lien. As between themselves, the purpart of each is liable to contribute only its proportion towards the discharge of the common burden, and, beyond this, is to be regarded simply as the surety of the remaining purparts. In this respect they are to be treated as the several estates of joint debtors, one being surety of the other; and, if the purpart of the one is called on to pay more than its due proportion, the tenant, or his lien creditors, upon the principle settled in Fleming v. Beaver, 2 R. 128; Croft v. Moore, 9 W. 451, and Neff v. Miller, 8 Pa. 347, is entitled to stand in the place of the satisfied creditor to the extent of the. excess which ought to have been paid out of the other shares: Gearhart v. Jordan, 11 Pa. 331.
It cannot be pretended that the legacies were paid out of the funds of the estate. The account shows that the assets in the hands of the executor were insufficient for the purpose, and it is only as to the balance due the accountant, over and above ■ these assets, that subrogation can apply. We are of opinion that the learned judge should have entered a decree in favor of Henry H. Miller for the balance found to be due to him by the master. This decree, as to Elvira L. Miller, of course, should not impose any personal liability.
And now, April 16, 1888, the decree of the Court of Common Pleas is reversed; and it is ordered, adjudged, and decreed *632that Charles H. Miller and Elvira L. Miller his wife, the plaintiffs below, pay to Henry H. Miller, the defendant below, the sum of $1,391.20, -with interest from 2d February, 1881, together with all the costs, and the costs of this appeal. It is ordered, however, that this decree shall not create any personal responsibility as to the said Elvira L. Miller, but shall be enforceable against her by the seizure or sale of the lands described in the bill, conveyed to her by her husband through Charles L. Bechtel by deed bearing date April 6, 1871.